DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Applicants have elected Group I drawn to claims 1-4, 8-11, 13 and 14. Claims 15 and 17-25 remain withdrawn as drawn to non-elected invention.
Rejections Withdrawn 
	3. The rejection of claim 9 under 35 U.S.C. § 112(b) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn Applicants arguments are deemed persuasive.
	4. The rejection of claims 1, 3, 4, 9, 13, and 14 under 35 U.S.C. § 102(a)(1) as anticipated by Wang et al. (US2015/0004194) is withdrawn because of persuasive arguments.
Rejoinder
5. Claims 1-4, 8-11, 13 and 14 are directed to an allowable product and method of using the product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15, 17-19 and 21-25 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/30/21 is hereby partially withdrawn. Specifically, the Office withdrawing the restriction between Group I and Group II. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quang D. Nguyen on 5/18/22.
The application has been amended as follows: 
In the claims
7. Please cancel claim 20 and amend claim 15.
15. A method of treating or preventing melanoma in a subject in need thereof, the method comprising administering the immunogenic composition of claim 1 to the subject.
REASONS FOR ALLOWANCE
8. The following is an examiner’s statement of reasons for allowance: Immunogenic composition comprising a consensus TERT antigen sequences of the instant invention are found to be free of prior art. Relevant art teaches that TERT-specific immunological response was significantly correlated with improved clinical outcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. Claims 1-4, 8-11, 13-15, 17-19 and 21-25 are allowed.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645         

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645